Citation Nr: 1526490	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2010, for the grant of a total disability evaluation based on individual unemployability (TDIU).

2.  Entitlement to an increased evaluation for thoracolumbar degenerative arthritis in excess of 40 percent prior to January 20, 2010,  in excess of 10 percent from January 20, 2010 to February 25, 2013, and in excess of 20 percent thereafter, to include whether the reduction of the evaluation from 40 percent to 10 percent, effective January 20, 2010, was proper.

3.  Entitlement to an increased evaluation for degenerative changes of the cervical spine in excess of 20 percent.

4.  Entitlement to an increased evaluation for left knee mild degenerative changes in excess of 10 percent.

5.  Entitlement to an increased evaluation for right knee chondromalacia, status post arthroscopy with partial medial meniscectomy, in excess of 10 percent.

REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The August 2010 rating decision reduced the service-connected thoracolumbar degenerative arthritis from 40 percent to 10 percent disabling, beginning January 20, 2010.  As the Veteran has communicated his disagreement with both the reduction of his benefits and with the ratings that were subsequently assigned, the Board has recharacterized the issue as shown on the title page.  In March 2013, the RO increased the rating for the service-connected thoracolumbar degenerative arthritis to 20 percent, beginning February 25, 2013.  This rating action did not result in a restoration of the reduced thoracolumbar degenerative arthritis rating, and that issue remains on appeal. 

The Veteran also perfected an appeal of the issue of entitlement to a permanent and total disability rating.  However, in a January 2014 rating action, the RO granted entitlement to a permanent and total disability rating.  As this decision represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

On his appeal on a VA Form 9 dated in July 2010 regarding the issue of entitlement to an effective date earlier than January 20, 2010, for the grant of TDIU, the Veteran indicated that he desired a Board Videoconference hearing.  On an appeal on a VA Form 9 dated in April 2013, for different issues that were subsequently perfected, the Veteran indicated that he did not want a Board hearing.  In May 2015, the Board sent the Veteran and his representative a letter to clarify whether he still desired a hearing regarding the claim perfected on his July 2010 appeal.  In a submission dated in May 2015, the Veteran's representative indicated that the Veteran was withdrawing his request for any hearing.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In a submission dated in May 2015, the Veteran's representative requested that the VA notify his office when the case was docketed.  However, the Board observes that in March 2014, VA specifically notified the Veteran and his representative that the Veteran's appeal had been docketed.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to increased ratings for the service-connected cervical spine, right knee, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It was factually ascertainable that the Veteran was entitled to TDIU due to his service-connected thoracic spine, cervical spine, and bilateral knee disabilities on June 2, 2009.

2.  In a November 2007 rating decision, the RO assigned an initial 40 percent disability evaluation for a thoracic spine disc bulge at T7-8, T8-9, and T9-10, effective October 5, 2006. 

3.  In an August 2010 rating decision, the RO reduced the Veteran's rating for thoracic spine degenerative disc disease (previously a thoracic spine disc bulge at T7-8, T8-9, and T9-10) to 10 percent, effective January 20, 2010. 

4.  At the time of the reduction, his 40 percent disability evaluation for a thoracic spine disability had been in effect for less than five years, and did not result in a decreased combined rating.

5.  Improvement in the Veteran's thoracic spine disability under the ordinary conditions of life had not been demonstrated. 

6.  For the entire period on appeal, the service-connected thoracolumbar degenerative arthritis is not shown to have manifested unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 2, 2009, but no earlier, for TDIU have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

2.  The reduction from 40 percent to 10 percent for the thoracic spine disability was not proper, and restoration of the 40 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).

3.  For the entire period on appeal, the criteria for an evaluation in excess of 40 percent for the service-connected thoracolumbar degenerative arthritis have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the rating reduction decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139  (2010); VAOPGCPREC 71-91 (November 7, 1991).

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters dated in January 2007 and June 2008.  In the June 2008 letter, the Veteran was notified of the evidence needed to substantiate the claim for an increased rating for his back disability.  In both letters, the Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for entitlement to TDIU has already been granted, VA's VCAA notice obligations with respect to this issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).
 
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and employer submissions have been associated with the record.  

Additionally, the Veteran was afforded VA medical examinations for his thoracolumbar spine disability in April 2007, July 2008, October 2009, and February 2013.  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record as well as the statements of the Veteran.  They also conducted thorough physical examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue of a higher disability rating for thoracolumbar degenerative arthritis has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


II. Earlier Effective Date for TDIU

	Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  Id.

In this case, the schedular criteria of § 4.16(a) are met from October 5, 2006, the effective date for the grants of service connection for the Veteran's thoracic spine disability, cervical spine disability, and bilateral knee disabilities.  The Board finds that these disabilities are considered to be one disability, as they affect a single body system - orthopaedic - and combine to a 60 percent evaluation.  Moreover, in a rating decision dated in March 2013, the RO granted entitlement to service connection for left lower extremity radiculopathy at 10 percent disabling, effective December 29, 2008.  This would also enable the Veteran to meet the schedular criteria of § 4.16(a) as of December 29, 2008, as there was at least one disability ratable at 40 percent or more (thoracic spine), and sufficient additional disability to bring the combined rating to 70 percent or more.

	Analysis

In the August 2010 rating decision, the RO granted entitlement to TDIU, effective January 20, 2010.  The RO stated that January 20, 2010, was the date the schedular criteria for entitlement to TDIU were met, and the date from which evidence from the Veteran's claim for entitlement to service connection for a psychiatric disorder showed an inability to work due to his service-connected disabilities.  The RO cited to the July 2010 VA mental disorders examination, in which the examiner found that the Veteran was unable to work.  The RO noted that the record showed that the Veteran last worked in June 2009.

The Veteran contends that he warrants an effective date earlier than January 20, 2010, for his TDIU entitlement.  The Veteran has not specified a particular effective date that he desires for his TDIU benefits.  However, he has contended that he stopped working in June 2009 as a result of his service-connected back disability.  See August 2009 VA Form 21-8940.

On VA examination in April 2007, the Veteran reported that he currently worked full-time as a maintenance foreman in a prison performing plumbing work, and had been in this position since 1993.  He indicated that this was a very physically demanding position, which required long hours on his legs and multiple squats and kneeling throughout the day.  In a VA treatment record dated in June 2007, the Veteran reported that he was currently employed full-time at a prison, and had worked in this position for the past 10 to 20 years.  He indicated that he had lost less than one week from work in the past year.

In a rating decision dated in November 2007, the RO granted entitlement to service connection for a thoracolumbar spine disability at 40 percent disabling, a cervical spine disability at 20 percent disabling, a right knee disability at 10 percent disabling, and a left knee disability at 10 percent disabling.  The RO assigned an effective date of October 5, 2006, for the grants of service connection.  In May 2008, the Veteran indicated that his service-connected back and knee disabilities had worsened, and he requested increased evaluations.  The Veteran indicated that these conditions made it hard to move and work, as he could not sit, stand, or lay for any length of time.

On VA examination in July 2008, the examiner noted that the Veteran's service-connected knee and back disabilities affected his ability to work.  The Veteran reported that he had missed 41 days of work that year due to the pain from his service-connected disabilities.  

In a buddy statement dated in July 2008, a nurse indicated that the Veteran worked full-time when she first met him; however, in the past 12 to 18 months, his endurance and stamina had decreased considerably.  She indicated that the Veteran complained of frequent back pain, which had interfered with his ability to work.  She noted that the Veteran needed to rest when he returned home from work because long periods of standing, repetitive bending, twisting, and lifting aggravated his back.  The nurse indicated that these movements were integral parts of the Veteran's current job.  She explained that the Veteran was no longer able to do the amount of work he had previously done, and had missed a lot of work at his full-time job due to his pain.

In a buddy statement dated in August 2008, the Veteran's wife reported that although the Veteran was a hard worker, there was a lot that he could not do due to his service-connected back and knee disabilities.  She noted that the Veteran could not stand on his feet for long periods, lift, bend, or squat.  She indicated that the Veteran was experiencing difficulty at his job as a steam crew foreman due to these limitations, and had missed a lot of work this year due to the pain.

In a submission dated in July 2008, the Veteran's employer reported that the Veteran had missed 311.75 hours of work in 2008, which included vacation time, sick leave, personal leave, and Family and Medical Leave Act leave.

In a statement dated in August 2008, the Veteran reported that in the past year, his disabilities had worsened, which resulted in negative results in his work.  The Veteran indicated that he had missed 41 days of work in the past year due to his disabilities, which has caused a financial hardship.  The Veteran noted that he could not sit, stand, or walk for long periods of time.

In a submission dated in June 2009, the Veteran's representative indicated that the Veteran desired to file for increased compensation based on individual unemployability.  In his VA Form 21-8940 dated in August 2009, the Veteran indicated that he had last worked full-time as a maintenance employee at a prison in June 2009.  He indicated that he became too disabled to work on June 2, 2009, due to his service-connected back disability.  The Veteran noted that he had a high school education.  In a VA Form 21-4192 dated in August 2009, the Veteran's last employer indicated that the Veteran was a maintenance employee at the prison from July 12, 1993, until June 1, 2009.  The Veteran's employer indicated that the Veteran was currently on short-term disability.

In a VA treatment record dated in September 2009, the Veteran reported that he worked for 17 years as a maintenance foreman until early June 2009, when he quit due to back pain.

On VA examination in October 2009, the Veteran reported that he had been on long-term disability from the Indiana State Department of Corrections since May 2005 due to his service-connected back disability.  He noted that he lost 32 weeks in the past year due to his service-connected back disability.  The examiner noted that the Veteran's cervical and thoracic spine disabilities had significant effects on his usual occupation.  The examiner found that the Veteran's bilateral knee disabilities had no effects on his usual occupation.  The examiner noted that the magnetic resonance imaging (MRI) of the Veteran's cervical spine showed only minimal disc protrusion at C5-6, with no cervical stenosis.  The examiner found that based on this report and the physical examination, the Veteran would be able to engage in physical or sedentary employment with respect to his cervical spine disability.  The examiner found that based upon the most recent thoracic spine MRI dated in September 2008 and today's examination, the Veteran would be able to engage in sedentary employment without problem with respect to his thoracic spine disability.  The examiner found that based upon physical examination and the most recent x-ray imaging dated in October 2009, the Veteran would be able to engage in most physical and all sedentary employment with respect to his bilateral knee disabilities.

On a VA mental disorders examination in July 2010, the examiner diagnosed the Veteran with depression secondary to his pain conditions (thoracic spine, cervical spine, and bilateral knees).  The examiner found that the Veteran was not able to work due to the pain from his physical disabilities and secondary to his depression.  The examiner noted that the Veteran was a loner and was unable to work.

In the August 2010 rating decision, the RO granted entitlement to TDIU, effective January 20, 2010.  The RO stated that January 20, 2010, was the date the schedular criteria for entitlement to TDIU were met, and the date from which evidence from the Veteran's claim for entitlement to service connection for a psychiatric disorder showed an inability to work due to his service-connected disabilities.  The RO cited to the July 2010 VA mental disorders examination, in which the examiner found that the Veteran was unable to work.  The RO noted that the record showed that the Veteran last worked in June 2009.

In light of the foregoing, the Board finds that the grant of entitlement to TDIU is effective June 2, 2009, as that is the date it was factually ascertainable that the Veteran was entitled to a TDIU due to his service-connected disabilities.  As noted, this is the date that the Veteran himself specifically indicated he became unable to work.  Furthermore, the schedular criteria of § 4.16(a) were met on June 2, 2009, as the Veteran's cervical spine disability, thoracic spine disability,  and right and left knee disabilities are considered to be one disability, as they affect a single body system - orthopaedic - and combine to a 60 percent evaluation.  

First, while the Veteran filed his claim for an increased disability rating for his service-connected back and knee disabilities in May 2008, under Rice v. Shinseki, a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when (1) expressly raised by a Veteran, or (2) when such claim is reasonably raised by the record.  The Court did not hold in Rice that a claim for an increased disability rating is automatically a claim for TDIU.  See 22 Vet. App. 447, 454-45 (2009).  Here, when the Veteran filed his claim for an increased disability rating for his service-connected back and knee disabilities, the Veteran was still employed, as the Veteran was still employed full-time when he underwent a VA examination in July 2008.  Although the Veteran spoke of missed time from work and limitations at work due to his service-connected disabilities, the Veteran indicated he had been employed full-time at his current position since 1993.  Therefore, the Veteran did not expressly raise entitlement to TDIU, and the claim was not reasonably raised by the record while the Veteran was still employed.  The Board finds the claim for TDIU was not reasonably raised by the record until June 2009, when the Veteran's representative indicated that the Veteran desired to file for increased compensation based on individual unemployability.  

Second, it was not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities until VA received the Veteran's VA Form 21-8940, in which the Veteran reported that he had stopped working as a maintenance employee for a prison on June 2, 2009, due to his service-connected back disability.  This information was corroborated in a VA Form 21-4192 dated in August 2009, in which the Veteran's last employer indicated that the Veteran had been a maintenance employee at the prison from July 12, 1993, until June 1, 2009.  The Veteran's employer confirmed that the Veteran was currently on short-term disability.

Therefore, the Board finds the effective date of the grant of the Veteran's TDIU is June 2, 2009, the date it was factually ascertainable that the Veteran was entitled to a TDIU due to his service-connected disabilities.  38 C.F.R. § 3.400.

III. Rating Reduction

The Board initially notes that the August 2010 RO decision did not result in a reduction in overall compensation payments, so the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991); 38 C.F.R. § 3.105(e). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In this case, in a November 2007 rating decision, the RO granted service connection for a thoracic spine disc bulge at T7-8, T8-9, and T9-10 effective October 5, 2006, and assigned a 40 percent disability rating effective that same date.  Therefore, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 100 percent disability rating for the thoracic spine disability was not in effect for five or more years at the time of the reduction in August 2010.  

In the November 2007 rating decision, the RO noted that on VA examination in April 2007, the Veteran's MRI showed disk bulges at T7-8, T8-9, AND T9-10.  The Veteran had limited motion and stiffness in the spine.  He had mild kyphosis of the spine and some flattening of the normal lumbar lordosis.  The Veteran had marked muscle guarding and tension throughout the thoracic spine paraspinals, with diffuse muscle spasms throughout the thoracic spine and pain on palpation.  Forward flexion was to 60 degrees, with increase in spasm and pain past 40 degrees.  Extension was to 20 degrees with pain.  Repetitive motion testing of the spine demonstrated significant increase in thoracic pain, but range of motion was not significantly affected.  The Veteran also had increased fatigability throughout the spine with repetitive flexion and extension.  The RO explained that although objective range of motion testing showed the Veteran met the criteria for a 20 percent evaluation, it decided to grant an elevated evaluation of 40 percent for additional disability due to restriction of activity and functional impairment due to pain during periods of flare-up, additional limitation in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance.

The Veteran was re-examined for his thoracic spine disability in July 2008.  The July 2008 VA examination showed pain, weakness, and stiffness of the thoracolumbar spine.  The Veteran described the pain at an intensity level of 6/10.  He reported flare-ups and spasms.   The Veteran did not use assistive devices for ambulation.  Forward flexion was to 90 degrees and extension was to 40 degrees.  There was no pain on motion.  Following repetitive motion, there was no pain, fatigue, weakness, lack of endurance, or incoordination.

On examination in relation to the Veteran's claim for TDIU in October 2009, the Veteran reported lumbar discomfort, stiffness, limited motion, and leg paresthesias.  He noted spasms in the back and diaphragm and tingling to his anterior thighs.  Forward flexion of the thoracolumbar spine was to 72 degrees, extension was to 22 degrees, and overall range of motion was 190 degrees, to include on repetitive range of motion testing.  There was no guarding, spasm, tenderness, ankylosis, or additional functional loss.  The straight leg raise test was negative.  X-rays of the thoracic spine were normal.  MRI results confirmed the presence of degenerative disc disease.  The examiner noted chronic spine pain and degenerative joint disease that was gradually worsening.  The examiner noted that the Veteran's thoracic spine disability had significant effects on his usual occupation, which resulted in increased absenteeism.  The Veteran reported that he was on long-term disability from his job secondary to his back discomfort.

In a rating decision dated in August 2010, the RO reduced the service-connected thoracic spine degenerative disc disease to 10 percent, effective January 20, 2010, the date the RO granted service connection for depression as 50 percent disabling.  The decision to reduce the Veteran's disability rating was based on the results of the October 2009 VA examination.  The RO noted that it had recently scheduled a review examination to determine the current status of the Veteran's service-connected thoracic spine condition, but the Veteran did not attend this examination.

In the Veteran's notice of disagreement dated in December 2010, the Veteran indicated that he attempted to reschedule the VA examination a few days before he was due to appear because of a conflict with another medical appointment.  He argued that the conflict was a good faith basis for missing the scheduled exam.  He requested that his examination be rescheduled.
 
Post-reduction, the Veteran was afforded a VA examination in February 2013.  The examiner noted a diagnosis of degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported persistent, slowly progressive exacerbation of chronic mid-lower back pain and weakness over the past three years.  He reported difficulty bending over, lifting heavy objects, and ambulating for long distances.  The Veteran reported treatment with physical therapy, TENS unit, self-supervised local heat and exercises, multiple oral analgesics, and lumbar epidural blocks.  He reported only partial and temporary alleviation of back pain with the described conservative treatment.  The Veteran denied flare-ups of back pain.  Forward flexion was to 65 degrees, with pain at 60 degrees.  Extension was to 15 degrees, with pain at 10 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 60 degrees and extension was to 15 degrees.  

The examiner noted the following functional impairments: less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran had guarding/muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour.  The Veteran had decreased sensation in the lower leg/ankle and foot/toes.  The straight leg raise test was positive bilaterally.  Radiculopathy was present; the Veteran had mild intermittent pain in the bilateral lower extremities, paresthesias in the left lower extremity, and numbness in the bilateral lower extremities.  The examiner noted that the radiculopathy was moderately severe on the right and mildly severe on the left.  The examiner found that the Veteran's intervertebral disc syndrome resulted in incapacitating episodes of at least one week, but less than two weeks over the past year.  The examiner found that the Veteran's thoracic spine disability impacted his ability to work due to associated significant difficulty lifting heavy loads, bending over repeatedly, ambulating long distances, walking on elevated surfaces, performing repetitive activities of lower extremities, and staying on unchanged standing or sitting positions for extended periods of time.

The February 2013 VA examiner noted that the current physical examination revealed significant progressive loss of trunk motion and weakness of the thoracolumbar muscles as compared to the previous evaluation in 2009.  The examiner noted that the Veteran also presented bilateral radicular symptoms, which were not previously present.  The examiner noted that the thoracolumbar spine degenerative changes were corroborated by current x-rays, and such changes would not have been expected at such an early age because of natural changes.  The examiner therefore found that the Veteran's medical condition had deteriorated and become more disabling since previous evaluations, and that prognosis for significant recoveries in the foreseeable future was poor as the Veteran had not obtained any significant improvement with extended conservative treatment, including epidural blocks.

The issue here is whether an improvement in the Veteran's thoracic spine disability occurred after January 2010.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination. Schafrath, supra; Brown, supra. 

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's thoracic spine disability had not improved at the time of the August 2010 rating action.  The Board is mindful that, in reducing the disability rating from 40 percent to 10 percent, the RO considered the results of the Veteran's October 2009 VA examination, which tended to show that the Veteran's service-connected thoracic spine disability did not meet the criteria for a 40 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service connected thoracolumbar degenerative arthritis.

As noted above, applicable regulations require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10.  In this regard, at the time of the rating reduction in January 2010, the evidence showed that the Veteran continued to experience significant thoracic spine pain, and x-ray evidence revealed gradually worsening degenerative joint disease.  Significantly, the October 2009 examiner noted that the Veteran's thoracic spine disability had significant effects on his usual occupation, which resulted in increased absenteeism.  The Veteran also reported that he was on long-term disability from his job secondary to his back discomfort.  Moreover, post-reduction, the February 2013 examiner found that the Veteran's medical condition had deteriorated and become more disabling since previous evaluations, and that prognosis for significant recoveries in the foreseeable future was poor, as the Veteran had not obtained any significant improvement with extended conservative treatment, including epidural blocks.  The Board also observes that the Veteran has not reported any noticeable improvement in function since January 2010.  Therefore, the fact remains that an improvement in overall thoracic spine function did not occur. 

Although objective range of motion testing in April 2007 showed that the Veteran met the criteria for a 20 percent evaluation, the RO decided to grant an elevated evaluation of 40 percent for additional disability due to restriction of activity and functional impairment due to pain during periods of flare-up, additional limitation in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance.  Regardless of how the RO arrived at this determination, once a disability rating is assigned, the burden falls on VA to justify a reduction by showing an actual improvement in the condition.  In this case, when considering the October 2009 VA examination findings in conjunction with the previous examination findings, despite slight variations, the Veteran's overall disability picture remains essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's thoracolumbar disability resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 40 percent rating is warranted.

IV.  Increased Rating - Thoracolumbar Degenerative Arthritis 

As discussed above, the Board has restored the Veteran's 40 percent rating for his thoracolumbar degenerative arthritis for the entire period on appeal.  The Board will now address whether the Veteran is entitled to a rating in excess of 40 percent at any time during the appeal period.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

      Analysis

For the entire period on appeal, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, flexion was still possible, and some range of motion has been present throughout the applicable period under appeal.  As shown above, there is no medical evidence of any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80  (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected thoracolumbar spine disability is the functional equivalent of ankylosis.  Notably, all of the VA examinations demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Moreover, the medical evidence of record does not suggest that he has had incapacitating episodes having a total duration of at least six weeks during the past 12 month period.  In particular, the February 2013 VA examiner noted that the Veteran experienced at least one week but less than two weeks of incapacitating episodes in the past 12 months.  The other VA examinations have not shown any incapacitating episodes due to intervertebral disc syndrome.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted at any time during either of the appeal periods, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board observes that in a March 2013 rating decision, the RO granted separate compensable ratings for right and left lower extremity radiculopathy.  Thus, those matters are not for consideration here.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 40 percent for the entire period on appeal, for the service-connected thoracolumbar degenerative arthritis.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than 40 percent for the entire period on appeal, for the Veteran's service-connected thoracolumbar degenerative arthritis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VII.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology pertaining to his service-connected thoracolumbar degenerative arthritis.  The Veteran's thoracolumbar degenerative arthritis is manifested by pain, weakened movement, excess fatigability, and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for depression, degenerative changes of the cervical spine, right lower extremity radiculopathy, left knee mild degenerative changes, right knee chondromalacia, status post arthroscopy with partial medial meniscectomy, and left lower extremity radiculopathy.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an effective date of June 2, 2009, but no earlier, for TDIU, is granted.

The 40 percent rating for thoracolumbar degenerative arthritis is restored beginning January 20, 2010, subject to the statutes and regulations governing the payment of monetary benefits.

For the entire period on appeal, entitlement to an increased rating in excess of 40 percent for thoracolumbar degenerative arthritis is denied.


REMAND

As to the Veteran's claims for entitlement to increased ratings for a cervical spine disability, a right knee disability, and a left knee disability, the Board observes that the Veteran was afforded VA examinations for these disabilities in June 2013.  The service-connected cervical spine and bilateral knee disabilities are currently rated under 38 C.F.R. § 4.71a (2014), which considers the Veteran's limitation of motion in determining the appropriate disability ratings.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  

The Board observes that the June 2013 VA examiner did not adequately address the Mitchell or DeLuca requirements.  Although the RO obtained an addendum opinion in January 2014 from a nurse practitioner who did not previously examine the Veteran in the June 2013 VA examination, the Board finds this addendum opinion to be inadequate.  The nurse practitioner explained that it was not feasible for her to render the opinion, as making this determination would require mere speculation and would be void of any objective observation.  The addendum opinion provides no rationale as to why an opinion would be speculative.  According to the U.S. Court of Appeals for Veterans Claims, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2009).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above development, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review.

All relevant tests and studies should be undertaken.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected cervical spine disorder.

The examination report must include ranges of motion of the cervical spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

The examiner should discuss any neurological abnormalities resulting from the service-connected cervical spine disability.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A complete rationale should accompany any opinion provided.

3. After completing the development in step 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner for review.

All relevant tests and studies should be undertaken.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected bilateral knee disabilities.
The examination report must include ranges of motion of the bilateral knees, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the bilateral knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A complete rationale should accompany any opinion provided.

4. After completing the above development and any other action deemed necessary, readjudicate the Veteran's claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case.  After affording the Veteran the requisite time to respond, the matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


